Chief Justice Bibb
delivered the Opinion of the Court.
The jury found a verdict on the evidence. A new trial was moved solely on the alie-gation, that the verdict was contrary to evidence, and the court overruled the motion. There is not any thing in the evidence, as stated in the bill of exceptions to warrant this court in reversing the decision of the motion.
But the plaintiff by his declaration had confined his damages to one hundred and fifty dollars, the jury found one hundred and seventy dollars, and judgment is rendered for the larger sum; for this the judgment must be reversed and set right by rendering judgment according to the law arising upon the declaration and verdict. „
It is therefore considered by the court, that the judgment for one hundred and seventy dollars be reversed, and that the cause be remanded to the circuit court, with direction to enter judgment for the plaintiff in that court, for one hundred and fifty dollars the damage! laid in the declaration, and also for his costs in that behalf expended.
Plaintiff in this court to recover his costs.